This is a bill in equity filed by the First Avenue Coal 
Lumber Company, a corporation, against E. S. Renfroe and the Birmingham Trust  Savings Company, a corporation, to enforce a mechanic's lien on a certain lot and improvements thereon, owned by E. S. Renfroe, for an indebtedness contracted by him with the complainant for material furnished and used in the construction of the improvements on this lot, and to declare this lien prior and paramount to a mortgage, on the lot and the improvements, given by E. S. Renfroe to the Birmingham Trust 
Savings Company. The defendants answered and denied that E. S. Renfroe contracted with the complainant this debt for this material, and aver: That he purchased no material for the improvements on this lot. That if any material was purchased from and furnished by the complainant for the erection of the improvements on the lot, it was by and to one A. C. Rooke and not E. S. Renfroe. That A. C. Rooke and E. S. Renfroe entered into a written contract by which Rooke agreed to erect certain improvements on this lot, to *Page 425 
furnish all labor and material therefor, for which Renfroe was to pay him a certain sum named therein. At different times Renfroe paid Rooke the price as agreed. That he paid him the balance thereof, which was in excess of the amount to which he was entitled under the terms of the contract. And the answer also avers:
"Respondents further aver that at the time said balance was paid by the respondent E. S. Renfroe to the said A. C. Rooke, the respondent E. S. Renfroe had no notice of the existence of the complainant's alleged lien or claim of lien upon said property or upon the balance due to said contractor, under said contract."
The court on the pleading and proof held the complainant was not entitled to relief, by decree dismissed the bill, and taxed the complainant with the court cost. The complainant prosecutes this appeal from that decree, and it is one of the errors assigned.
The defendants were permitted by the court over the objection of the complainant, to which ruling exception was reserved, to introduce in evidence the written contract entered into by E. S. Renfroe and A. C. Rooke for the erection of the improvements on this lot. The appellant insists that in this ruling the court erred. A copy of the contract was attached to the answer and made a part thereof by exhibit. It is not required that the trial court or this court point out or indicate what testimony, if any, should be excluded or not considered, but on the hearing of the cause the court shall consider only such testimony as is relevant, material, and competent, and not consider any testimony which is irrelevant, immaterial, or incompetent, whether objection shall have been made thereto or not. The contract is in evidence in the record, and it is not necessary for this court to decide whether the trial court erred in that ruling. This court will consider in reaching its conclusion on the litigated issue only the relevant, material, and competent testimony. Section 6565, Code of 1923. Mason v. Calhoun, 213 Ala. 491, headnote 3, 105 So. 643; King v. Price,212 Ala. 344, headnote 1, 102 So. 702.
There is legal evidence to sustain the decree, and this court will presume that the trial court followed the statute and considered and based its conclusion on the relevant, material, and competent testimony. Copeland v. Warren, 214 Ala. 150, headnote 13, 107 So. 94; section 6565, Code of 1923. A. C. Rooke, tile contractor, is dead — died before this cause was tried, and was not examined.
The complainant in its bill and proof claims it sold to and E. S. Renfroe purchased from it, on or subsequent to May 14, 1924, materials which were delivered and used in this improvement on this lot, amounting to $458.83; and its testimony tends to sustain this contention. E. S. Renfroe by his answer and proof claims he purchased no material from the complainant to be used in this improvement on this lot, owes it nothing for materials, and if complainant furnished this material on or after May 14, 1924, for this improvement, it was by a sale to A. C. Rooke and that he is not responsible for it; that he paid Rooke the amount due him and had no notice of this alleged lien and it is no lien on this property. The testimony introduced by him tends to sustain this contention. The evidence is in striking and clear conflict by positive proof and by corroborating circumstances as to whether this sale of this material was made by the complainant to the defendant E. S. Renfroe or whether it was made by the complainant to A. C. Rooke. The appellant in brief correctly states:
"There was only one issue of fact, and that was whether or not Renfroe agreed to pay for the material that was ordered subsequent to May 14, 1924."
The testimony is strong on each side of this issue of fact. All of the witnesses were examined orally in the presence of the court. He heard them testify. The trial judge propounded some questions to one or more of the witnesses, thereby showing that he was watching the issue and looking for the truth. He had an advantage over this court in considering and weighing the testimony and in arriving at a correct conclusion. His conclusion reached from this conflicting oral testimony in his presence should not be disturbed by this court unless it is plainly erroneous or plainly contrary to the great weight of the evidence. We cannot affirm from the testimony that his conclusion is plainly erroneous or plainly contrary to the great weight of the evidence. So we must conclude the decree is correct. Finney v. Studebaker, etc., 196 Ala. 422, 72 So. 54; Thompson v. Collier, 170 Ala. 469, 54 So. 493; Bell v. Blackshear, 206 Ala. 673, headnote 3, 91 So. 576.
There is ample testimony to sustain and support the decree. It is unnecessary and not required that a discussion of the testimony and a recital of it, pro and con on the issue of fact, be made and entered in this opinion. Ala. Bank  Trust Co. v. Jones, 213 Ala. 398, headnote 1, opinion, 104 So. 785; Robertson v. Robertson, 213 Ala. 114, headnote 1, opinion,104 So. 27.
The decree is free from error and is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur. *Page 426